DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I (claims 1-15) in the reply filed on 03/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claim Objections
Claims 2, and 4-5 are objected to because of the following informalities:
Claim 2 recites the limitation "a fin" (emphasis added) in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the about limitation of “a fin” (as recited in line 10) is:
“the fin” (emphasis added). 

Claim 4 recites the limitation "a bottom fin" (emphasis added) in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the about limitation of “a bottom fin” (as recited in line 12) is:
“the bottom fin” (emphasis added). 

a fin" (emphasis added) in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the about limitation of “a fin” (as recited in line 14) is:
“the fin” (emphasis added). 

Claim 5 recites the limitation "a base" (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the about limitation of “a base” (as recited in line 1) is:
“the base” (emphasis added). 

Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIN et al. (U.S 2020/0105612).
As to claim 1, LIN et al. disclose in Figs. 2B-2H a method for forming a semiconductor structure, comprising:

As to claim 2, as applied to claim 1 above, LIN et al. disclose in Figs. 2B-2H all claimed limitations including the limitation wherein the step of patterning the base (comprising “well regions” 100a-100c and “substrate” 100) comprises: forming a patterned fin mask layer (“undoped region” 100d) on the base (comprising “well regions” 100a-100c and “substrate” 100) (Figs. 2B-2C, para. [0017]-[0018], [0022]); performing first patterning processing {by forming trenches 112a-112e} on the base (comprising “well regions” 100a-100c and “substrate” 100) using the fin mask layer (“undoped region” 100d) as a mask, to form a protruded top fin (“fin 
As to claim 3, as applied to claims 1 and 2 above, LIN et al. disclose in Figs. 2B-2H all claimed limitations including the limitation wherein: the base comprises a device unit region (comprising regions 100a, 100b, & 100c), and the device unit region (comprising regions 100a, 100b, & 100c) comprises a central region (region 100b) and an edge region (regions 100a, 100c) located on two sides of the central region (region 100b), the edge region (regions 100a, 100c) is 
As to claim 7, as applied to claims 1 and 2 above, LIN et al. disclose in Figs. 2B-2H all claimed limitations including the limitation wherein the step of forming the sidewall layer comprises: forming a sidewall film (“insulating layer” 120) conformally covering the residual base (comprising “well regions” 100a-100c and “substrate” 100)  and the top fin (“fin structures” 110a-110f) (see Fig. 2D. para. [0028]); and removing the sidewall film (“insulating layer” 120) on the residual base (comprising “well regions” 100a-100c and “substrate” 100) and a top of the top fin (“fin structures” 110a-110f) using a maskless dry etching process (“a dry etching process”, para. [0030]), and reserving the residual sidewall film (“insulating layer” 120)  
As to claim 8, as applied to claims 1, 2 and 7 above, LIN et al. disclose in Figs. 2B-2H all claimed limitations including the limitation wherein the sidewall film (“insulating layer” 120) is formed using an atomic layer deposition process or a chemical vapor deposition process (see Fig. 2D, para. [0029]). 
As to claim 9, as applied to claims 1 and 2 above, LIN et al. disclose in Figs. 2B-2H all claimed limitations including the limitation wherein the material of the sidewall layer (“insulating spacers” 120a)/(“insulating layer” 120) is silicon oxide (see Fig. 2D, para. [0029]), silicon nitride, or silicon oxynitride. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (U.S 2020/0105612).
As to claims 14 and 15, as applied to claims 1 and 4 above, LIN et al. disclose in Figs. 2B-2H all claimed limitations including the limitation wherein the bottom fin (“well regions” 100a-100c) and the top fin (“fin structures” 110a-110f) are in a one-to-one correspondence (see Figs. 2C-2H).


Allowable Subject Matter
Claims 4-6, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above claim objections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 18, 2021